UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7540



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TAMMY MICHELLE JOHNSON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-00-210, CA-03-39-1)


Submitted: February 19, 2004                 Decided: February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tammy Michelle Johnson, Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Tammy Michelle Johnson seeks to appeal from the district

court’s order denying relief on her motion filed under 28 U.S.C.

§ 2255 (2000).            The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his   or    her     constitutional       claims    are   debatable    and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Johnson has not made the requisite

showing.         Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts      and    legal   contentions      are    adequately    presented     in   the

materials        before   the    court    and     argument    would   not    aid   the

decisional process.



                                                                            DISMISSED




                                          - 2 -